This court, being divided on the question of the constitutionality of the act of the General Assembly of March 2, 1901, certified the same to the Supreme Court on June 2, 1920, which certificate is adopted as the opinion in this case. The Supreme Court, in reply to the question, upholds the act in question. This being the determining question in the case, it follows that the judgment of the trial court must be reversed, and a judgment will here be rendered discharging the defendant.
Reversed and rendered.